 Case 2:19-cv-00257-JRG Document 54 Filed 12/12/19 Page 1 of 1 PageID #: 483



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

OYSTER OPTICS, LLC,                                §
                                                   §
               Plaintiff,                          §
                                                   §
v.                                                 §   CIVIL ACTION NO. 2:19-CV-00257-JRG
                                                   §
INFINERA CORPORATION, CORIANT                      §
NORTH AMERICA, LLC, CORIANT                        §
OPERATIONS, INC., CORIANT (USA)                    §
INC.,                                              §
                                                   §
               Defendants.                         §

                                           ORDER

       Before the Court is Plaintiff Oyster Optics, LLC’s (“Oyster”) Unopposed Motion to Extend

Deadline (the “Motion to Extend”). (Dkt. No. 50.) In the Motion, Oyster requests that the Court

extend the time for Oyster to respond to Defendants Infinera Corporation (“Infinera”), Coriant

(USA) Inc., Coriant North America, LLC, and Coriant Operations, Inc.’s (collectively, “Coriant”)
  .
Motion to Dismiss Plaintiff’s Fraud and Concealment Claims Under Rule 12(b)(6) (the “Motion

to Dismiss”) (Dkt. No. 42) up to and including January 3, 2020. (Dkt. No. 50 at 1.) Having

considered the Motion to Extend and its unopposed nature, the Court is of the opinion that the

Motion to Extend should be and hereby is GRANTED.

       Accordingly, it is ORDERED that Oyster’s deadline to respond to the Motion to Dismiss

is extended up to and including January 3, 2020.

     So ORDERED and SIGNED this 12th day of December, 2019.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
